Memorandum by the Court.
Appeal from a decision of the Unemployment Insurance Appeal Board refusing unemployment benefits. It is a necessary prerequisite to become eligible for benefits that a claimant file his claim in accordance with the Labor Law and the regulations of the Industrial Commissioner (Labor Law, § 590, subds. [1], [8]; § 596; 12 NYCRR 473.2 [a] [d]). The reasons for claimant’s failure to file constituted a factual issue and there is substantial evidence to sustain the determination of the board. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.